The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (2015/0035089).
	Regarding claim 1, Liu (Figs. 1-22) discloses a structure, comprising: a contiguous cavity 1604 ([0058]) enclosed by a first substrate 102 (Fig. 2, [0040]) and a second substrate 1402 opposite to the first substrate 102 (Figs. 16-22); a feature 302 within the contiguous cavity, the feature 302 protruding into the contiguous cavity 1604 to a top surface of the feature 302 (see Fig. 8-22); and a dielectric layer 502 over the top surface of the feature 302 and in the contiguous cavity 1604; and a self-assembled monolayer over the dielectric layer 502 and within the contiguous cavity 1604 (Fig. 22). 

	Regarding claim 2, Liu (Figs. 1-22) discloses wherein the dielectric layer 502 interfaces a sidewall of the feature 302. 
 
		Regarding claim 3, Liu (Figs. 1-22) discloses wherein the feature 302 is a conductive element ([0044]).

	Regarding claim 4, Liu (Figs. 1-22) discloses further comprising a conductive pad on the first substrate 102, wherein the conductive pad is in contact with a bonding portion on the second substrate 1402 defining edges of the contiguous cavity 1604. 

		Regarding claim 5, Liu (Figs. 22) discloses wherein the self-assembled monolayer 902 over the dielectric layer 502 ([0051]).

	Regarding claim 6, Liu (Figs. 1-22) discloses further comprising: a self-assembled monolayer 902 having a terminal edge adjacent the feature 302. 

	Regarding claim 7, Liu (Figs. 1-22) discloses wherein the dielectric layer 502 is a silicon containing oxide ([0046]). 

Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubena et al. (2007/0017287).
	Regarding claim 1, Kubena (Figs. 2A-5E) discloses a structure, comprising: a contiguous cavity 502 (Fig. 5B, [0072]) enclosed by a first substrate 200 and a second substrate 500 opposite to the first substrate 200 (Figs. 5A-5E); a feature 204 within the contiguous cavity, the feature 204 protruding into the contiguous cavity to a top surface of the feature 204 (see Fig. 2C); and a dielectric layer 210 ([0064]) over the top surface of the feature 204 and in the contiguous cavity 502 (Fig. 2D); and a self-assembled monolayer 216 over the dielectric layer 210 and within the contiguous cavity 502 (Fig. 5E). 

	Regarding claim 2, Kubena (Figs. 2A-5E) discloses wherein the dielectric layer 210 interfaces a sidewall of the feature 204. 

	Regarding claim 3, Kubena (Figs. 2A-5E) discloses wherein the feature 204/214 is conductive ([0064]).

	Regarding claim 4, Kubena (Figs. 2A-5E) discloses further comprising a conductive pad 214 on the first substrate 200, wherein the conductive pad 214 is in contact with a bonding portion 504 on the second substrate 500 defining edges of the contiguous cavity 502. 

		Regarding claim 5, Kubena (Figs. 2A-5E) discloses wherein the self-assembled monolayer 216 over the dielectric layer 502.

	Regarding claim 6, Kubena (Figs. 2A-5E) discloses further comprising: the self-assembled monolayer 216 having a terminal edge adjacent the feature 204.

	Regarding claim 7, Kubena (Figs. 2A-5E) discloses wherein the dielectric layer 210 is a silicon containing oxide or nitride ([0064]). 
	Regarding claim 15, Kubena (Figs. 2A-5E) discloses a semiconductor structure, comprising: a first substrate 200 having a first conductive mesa 204 and a second conductive mesa 214 over the first substrate 200 (Figs. 2C-2F); a silicon containing layer 210 over the first conductive mesa 204, wherein the silicon containing layer 210 has a terminus edge between the first conductive mesa 204 and the second conductive mesa 214; and a second substrate 500 bonded to the first substrate 200, wherein a top surface of the second conductive mesa 214 is bonded to an element 504 of the second substrate 500 (Fig. 5E). 

	Regarding claim 16, Kubena (Figs. 2A-5E) discloses further comprising: a cavity 502 comprising a movable member between the first substrate 200 and the second 
substrate 500 and including the silicon containing layer. 

	Regarding claim 17, Kubena (Figs. 2A-5E) discloses wherein the first conductive mesa 204 is within the cavity. 

	Regarding claim 18, Kubena (Figs. 2A-5E) discloses further comprising: a self-assembled monolayer 216 over the silicon containing layer 210.

	Regarding claim 19, Kubena (Figs. 2A-5E) discloses wherein the self-assembled monolayer (SAM) 216 covers the terminus edge of the silicon containing layer 210.

	Regarding claim 20, Kubena (Figs. 2A-5E) discloses wherein the silicon containing layer 210 is a dielectric material ([0064]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,273,142.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a semiconductor structure having a cavity enclosed by a first substrate and a second substrate opposite to the first substrate. The structure also includes a movable membrane in the cavity. Further, the structure includes a mesa/feature in the cavity and the mesa/feature is protruded from a surface of the first substrate. Moreover, the claims 1, 8 and 15 in the U.S. No. 10,273,142 are either narrower version of the claims of the instant application or obvious variations thereof.  Specifically, claim 1 of U.S. patent discloses a structure, comprising: a contiguous cavity enclosed by a first substrate and a second substrate opposite to the first substrate (claim 1, lines 1-3); a feature/mesa within the contiguous cavity, the feature protruding into the contiguous cavity to a top surface of the feature (claim 1, lines 5-7); and a dielectric layer over the top surface of the feature and in the contiguous cavity (claim 1, lines 8-12); and a self-assembled monolayer over the dielectric layer and within the contiguous cavity (claim 1, lines 13-14).

Regarding claims 2-20 of the instant application, which claim the same subject matter as disclosed in claims 1-20 of U.S. Patent No. 10,273,142.

The facts are that the claims of the U. S. Patent No. 10,273,142 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/Primary Examiner, Art Unit 2814